 Case 3:21-cv-00372-MHL Document 11 Filed 07/26/21 Page 1 of 4 PageID# 122




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


 QUEST PACKAGING LLC,

                               Plaintiff,
                                                      Civil Action No. 3:21-cv-00372-MHL
        v.

 LIN CHENG,
                               Defendant.

               PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION
              FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       This matter is currently before the Court on the motion filed by Defendant, Lin Cheng, for

an extension of time to respond to the complaint (ECF No. 10, “Motion”). Plaintiff, Quest

Packaging LLC, opposes that Motion.

       Defendant’s Motion incorrectly states that the Motion was “filed before the expiration of

the time period for which Defendant is required to respond.” (Mot. ¶ 6.) As permitted by the

Court’s order (ECF No. 6), Defendant was formally served with a summons and copy of the

Complaint on June 21, 2021. (See ECF Nos. 6 and 9). Therefore, Defendant’s responsive pleading

was due on or before July 12, 2021. Fed. R. Civ. P. 12(a)(1)(A)(i). Defendant did not file its

Motion for an extension of time to respond to the Complaint until July 13, 2021. That delay, short

as it may be, has consequences under the Rules.

       Because Defendant did not file the Motion until after the time to file a responsive pleading

expired, the Court may extend the time for Defendant to file a responsive pleading only if

Defendant “failed to act because of excusable neglect.” Fed. R. Civ. P. 6(b)(1)(A). No such

“excusable neglect” has been shown or exists here.




                                                  1
    Case 3:21-cv-00372-MHL Document 11 Filed 07/26/21 Page 2 of 4 PageID# 123




        Generally, “inadvertence, ignorance of the rules, or mistakes construing the rules do not

usually constitute ‘excusable’ neglect” under Rule 6(b).        Pioneer Investment Servs. Co. v.

Brunswick Assoc. L.P., 507 U.S. 380, 392 (1993). To be sure, “excusable neglect” “is a somewhat

‘elastic concept’ and is not limited strictly to omissions caused by circumstances beyond the

control of the movant.” Id. On the other hand, that standard is not so permissive as to excuse

every failure; rather, the Court must examine “the danger of prejudice to the [other party], the

length of the delay and its potential impact on judicial proceedings, the reason for the delay,

including whether it was within the reasonable control of the movant, and whether the movant

acted in good faith.” Id. at 395. Defendant cannot show “excusable neglect” under this standard.

Several facts reveal this clearly:

        First, the case was filed on June 8, 2021, and of public record, putting the world on notice.

Moreover, Defendant has had actual notice of this action since June 16, 2021, when Plaintiff’s

counsel sent an email to email-addresses known to be associated with Defendant to inform

Defendant that this action had been filed.1        On June 18, 2021, Defendant sent an email

acknowledging receipt (Exhibit A). Thus, even before formal service, Defendant had actual notice

of the suit as of June 18 and fully understood the urgency of the claim Plaintiff was asserting.

        Second, Defendant’s June 18 email was in English, stating that Defendant had scheduled

an internal meeting to discuss the action that day. Thus, Defendant’s assertions that good cause

exists for an extension “[d]ue to the language barriers” between Defendant and its counsel (Mot.

¶ 5) is footless and is not a valid reason for Defendant’s delay. This also is grounds to question

Defendant’s good faith in seeking an extension.



1
  Plaintiff’s counsel sent the email to, inter alia, the address provided by Defendant to Amazon
when Defendant submitted the Amazon reports at issue in this action, for the purposes of dispute
resolution communications: jinmingbm@163.com. (See ECF No. 9 ¶ 3; ECF Nos. 5-2 & 5-3.)


                                                  2
  Case 3:21-cv-00372-MHL Document 11 Filed 07/26/21 Page 3 of 4 PageID# 124




       Third, although Defendant’s June 18, 2021, email indisputably shows that Defendant had

actual notice of this action even before it was formally served, Defendant apparently waited three

weeks to retain counsel in this matter. (See Mot. ¶ 4.) Such knowing refusal to act in a timely

manner does not constitute “excusable neglect.”

       Fourth, Defendant was well-aware of its deadline to respond to the Complaint, and even

contacted Plaintiff’s counsel on July 9, 2021, to request Plaintiff’s consent for an extension of

time. Plaintiff’s counsel stated that it could only consent to an extension if Defendant agreed to

retract the Amazon report that is at the heart of this action, because such report is causing Plaintiff

irreparable harm. As explained in the Complaint, Defendant’s Amazon report—which falsely

alleges that Plaintiff infringed U.S. Design Patent No. D911,835—has resulted in Plaintiff’s

suspension from selling Plaintiff’s foldable gift boxes and damage to Plaintiff’s relationship with

Amazon and its customers. (See ECF No. 1 ¶¶ 1–4, 28–52, 95.) If an extension is granted to

Defendant, then the irreparable harm to Plaintiff will be extended as well.

       Moreover, without further responding to Plaintiff’s counsel, or attempting to mitigate the

irreparable harm that Plaintiff is continuing to suffer pending a retraction of Defendant’s Amazon

report or the invalidation of the ’835 Patent, Defendant let its deadline to respond to the Complaint

pass. It then filed the present Motion without disclosing its discussions with Plaintiff’s counsel,

and knowingly falsely stating that “Plaintiff will not suffer any prejudice if the Court grants this

Motion.” (Mot. ¶ 7.) Given the self-evident irreparable harm to Plaintiff from being shut out of

the Amazon marketplace, even a one-day delay, let alone the 30-day extension now sought,

compounds the injury baselessly inflicted on Plaintiff.

       Fifth, in its motion for an extension, Defendant offers no hint of any defense—and there is

none. Defendant’s design patent is invalid in light of incontestable prior art—which Defendant




                                                  3
  Case 3:21-cv-00372-MHL Document 11 Filed 07/26/21 Page 4 of 4 PageID# 125




has not and cannot contravene—yet, that invalid patent was intentionally submitted to Amazon to

block sales of Plaintiff’s products. It is well-known that Amazon uncritically acts upon take-down

demands, which unscrupulous sellers, like Defendant, take advantage of by securing invalid design

patents and then submitting them to Amazon to shut down their competitors’ sales. (ECF No. 1,

Complaint ¶¶ 33-52.) Since Defendant has not shown “excusable neglect” and has not offered

even a semblance of a defense (there is none), granting the extension would further injure Plaintiff,

which would be grossly inequitable and weighs against finding “excusable neglect.” This also

reveals that Defendant is not acting in good faith when seeking an extension; rather, it wants to

enlist the Court’s aid in lengthening these proceedings for Defendant’s benefit.

       Because Defendant has not established “excusable neglect” for its missed deadline, and

because Defendant’s Motion is based on misstatements, and because the extension would extend

the irreparable harm being inflicted on Plaintiff, Plaintiff respectfully requests that the Court deny

Defendant’s Motion. Instead, the Court should direct the Clerk to enter default.



 Dated: July 26, 2021                                 Respectfully submitted,

                                                       /s/ Craig C. Reilly
 OF COUNSEL:                                          Craig C. Reilly (Va. Bar No. 20942)
 Tuvia Rotberg                                        THE OFFICE OF CRAIG C. REILLY, ESQ.
 Sandra A. Hudak                                      209 Madison Street, Suite 501
 TARTER KRINSKY & DROGIN LLP                          Alexandria, VA 22314
 1350 Broadway                                        Tel.: (703) 549-5354
 New York, NY 10018                                   Fax:     (703) 549-5355
 Tel.:    (212) 216-8000                              E-mail: craig.reilly@ccreillylaw.com
 Fax:    (212) 216-8001
 E-mail: trotberg@tarterkrinsky.com
          shudak@tarterkrinsky.com
                                                      Attorneys for Plaintiff Quest Packaging LLC




                                                  4
